ALLOWABILITY NOTICE
Allowable Subject Matter
Claims 1, 4, 6, 8, 9, 11, 12, 14, 15, 17, 20, and 46-54 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
	The prior art(s) of record is(are) believed to disclose subject matter common in scope with the present application. Marinier et al., US 10405267 B2: a cell measurement method, comprising: using, by a terminal device, a first period as a period for measuring or evaluating the cell (see column 22 lines 9-13: The WTRU may apply different measurement periods for the reference signal received power (RSRP) and the E-UTRA carrier received signal strength indicator (RSSI) to provide a measurement reflecting recent load conditions, e.g., the most current load conditions); or using, by the terminal device, a second period as a period for measuring or evaluating the cell when the terminal device determines that a cell does not meet the first preset condition (see column 22 lines 16-24: The WTRU may perform measurements of RSRP, RSRQ, RSSI, SINR, and/or interference on CSI-IM using a first measurement period for the received signal RSRP (e.g., also used in the numerator of RSRQ or SINR) and a second measurement period for the RSSI and/or an interference measurement based on CSI-IM. The first measurement period may be longer than the second so that the WTRU may estimate an average over fading of the reference signal received power of a cell); wherein the first period is greater than the second period (see column 22 lines 16-22: The WTRU may perform measurements of RSRP, RSRQ, RSSI, SINR, and/or interference on CSI-IM using a first measurement period for the received signal RSRP (e.g., also used in the numerator of RSRQ or SINR) and a second measurement period for the RSSI and/or an interference measurement based on CSI-IM. The first measurement period may be longer than the second);  
wherein the cell is a serving cell of the terminal device (see column 23 lines 17-20: The WTRU may be configured to use a specific discovery resource for performing measurements on a serving cell of its configuration (e.g., an Scell)), and the first preset condition comprises at least one of a measurement quantity of the cell meets a second preset condition, the terminal device does not measure a neighboring cell, the cell meets a cell selection criterion, and the cell meets a cell reselection criterion (see column 44 lines 55-58: Upon determining that a new measurement is different from a previous measurement by at least a threshold value, the WTRU may begin cell reselection), or the cell is a neighboring cell of the terminal device, and the first preset condition comprises at least one of a measurement quantity of the cell meets a third preset condition, the cell does not meet a cell selection criterion, and the cell does not meet a cell reselection criterion (since this is an alternate limitation (one of...), it is preempted by the previous one and the citation provided above).
Another applied prior art reference, Wang et al., US 9986494 B2, also is believed to disclose a terminal device measuring the cell when it determines that a cell meets a first preset condition (see column 2 lines 47-56: Optionally, the step of determining, by the UE based on the RSRP and the predetermined condition, the non-servicing small cell satisfying the predetermined condition includes: determining a non-servicing small cell having a RSRP satisfying RSRP.sub.dormant−RSRP.sub.serving>RSRP.sub.threshold as the non-servicing small cell satisfying the predetermined condition, where RSRP.sub.dormant is a measured strength value of the RSRP of the non-servicing small cell RSRP.sub.serving is a measured strength value of the RSRP of the current servicing small cell, and RSRP.sub.threshold is a second threshold).
But, in agreement with the applicant’s arguments and after amendment to the claims, said prior art(s) fail(s) to disclose each and every detail of the claimed invention as specifically recited by at least independent claims 1, 46, and 54, particularly, 
determining, by a terminal device, whether a cell meets a first preset condition, wherein the first preset condition varies based on a relationship between the cell and the terminal device, wherein when the cell is a serving cell of the terminal device, the first preset condition comprises at least one of a measurement quantity of the cell meeting a second preset condition, the terminal device not measuring a neighboring cell, the cell meeting a cell selection criterion, or the cell meeting a cell reselection criterion, or when the cell is a neighboring cell of the terminal device, the first preset condition comprises at least one of a measurement quantity of the cell meeting a third preset condition, the cell not meeting a cell selection criterion, or the cell not meeting a cell reselection criterion; measuring or evaluating, by the terminal device, the cell using a first period or a second period based on whether the cell meets the first preset condition, including using the first period for measuring or evaluating the cell when the cell meets the first preset condition or using, the second period for measuring or evaluating the cell when the cell does not meet the first preset condition, wherein the first period is greater than the second period.
Further search did not reveal prior art by other that, either alone or combined, would anticipate or render obvious the invention claimed by the present application. Therefore, independent claims 1, 46, and 54 are believed to be allowable.
Claim(s) 4, 6, 8, 9, 11, 12, 14, 15, 17, 20, and 47-53 are also believed to be allowable by virtue of their dependency on claims 1 and 46, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., performing measurement in wireless communications.
US 10165473 B2		US 9220028 B2
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
June 24, 2022